internal_revenue_service number release date index nos ---------------------------------- ------------------------------- --------------------------------- ------------------------------------- - department of the treasury washington dc person to contact ------------------------ telephone number --------------------- refer reply to cc tege eb ec - plr-132353-03 date date church -------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------- ---------------------------------------- plan trust --------------------------------------------------------------------------------------------------------- --------------------------------------------------------- dear ---------------- -------------------------------------------------------------------------------------------------- this responds to the date letter and subsequent correspondence you submitted on behalf of church requesting various rulings concerning the income_tax consequences of the plan and trust church represents that it is an organization described in sec_501 of the internal_revenue_code code and that it is a church for purposes of sec_170 church established the plan on date for the purpose of providing supplemental non-elective nonqualified_deferred_compensation benefits to certain eligible employees participants church established the trust on date to provide it with a source of funds to pay its obligations under the plan the trust is revocable church represents that the trust conforms to the model trust contained in revproc_92_64 1992_2_cb_422 and that the trust document does not contain any language plr-132353-03 that is inconsistent with the language of the model trust agreement church also represents that the trust is a valid trust under state law and that all of the material terms and provisions of the trust including the creditors’ rights clause are enforceable under appropriate state laws church further represents that the trustee of the trust is an independent third party that may be granted corporate trustee powers under state law church designates the employees who are eligible to participate in the plan the plan allocates benefits to participant accounts using a formulary computation participants forfeit their benefits under the plan if their employment relationship with church is terminated for cause as defined in the plan participants also forfeit their benefits under the plan if they terminate their employment with church without church’s consent the plan provides that participants have the status of general unsecured creditors of church and that the plan constitutes a mere unfunded and unsecured promise by church to pay benefits in the future the plan also provides that a participant’s rights to benefits under the plan are not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant’s beneficiary the plan further provides that it is the intention of church that the plan is unfunded for tax purposes and for purposes of title i of the employee_retirement_income_security_act_of_1974 erisa participants receive the balance of their accounts in a single sum within days after the plan_year during which they separate from service with church the plan does not provide for any in service distributions under the plan under the terms of the trust trust assets will be used to provide plan benefits to participants however the trustee is obligated to hold the trust assets and income for the benefit of church’s general creditors in the event of church’s insolvency the trust further provides that participants receive no beneficial_ownership interest in or preferred claim on the trust assets sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture plr-132353-03 sec_1_83-3 of the income_tax regulations regulations provides that for purposes of sec_83 the term property does not include an unfunded and unsecured promise to pay money or property in the future however the term property does include a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employees’ trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 sec_1_402_b_-1 of the regulations provides that employer contributions to a nonexempt employees’ trust are included as compensation in an employee’s gross_income for the taxable_year in which the contribution is made but only to the extent that the employee’s interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which it is actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart or otherwise made available so that the taxpayer may draw upon it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situation 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form the doctrine applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation for a ruling involving the deferral of compensation the internal_revenue_service service will determine whether the doctrine_of constructive receipt is applicable on a case by case basis the service ordinarily will issue rulings regarding unfunded section dollar_figure of revproc_92_65 1992_2_cb_428 states that in each request plr-132353-03 deferred_compensation arrangements only if the requirements of revproc_71_19 1971_1_cb_698 are met and in addition the arrangement meets the guidelines set forth in revproc_92_65 method for payment of deferred_compensation for each event such as termination of employment regular retirement disability retirement or death that entitles a participant to receive benefits sec_3 b of revproc_92_65 states that the plan must define the time and sec_3 d of revproc_92_65 states that the plan must provide that participants have the status of general unsecured creditors of the employer and that the plan constitutes a mere promise by the employer to make benefit payments in the future the plan also must state that it is the intention of the parties that the arrangements be unfunded for tax purposes and for purposes of title i of erisa sec_457 of the code provides the rules governing the deferral of compensation by an individual participating in a deferred_compensation plan of an eligible_employer under sec_457 a tax-exempt_organization is an eligible_employer covered by sec_457 however sec_457 provides that the term eligible_employer does not include a church as defined in sec_3121 or qualified_church-controlled_organization as defined in sec_3121 sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income plr-132353-03 is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor provided i that creation of the trust does not cause the plan to be other than unfunded for purposes of title i of erisa and ii that the trust provisions requiring trust assets to be used to satisfy claims of church’s general creditors in the event of church’s insolvency are enforceable under federal and state law we conclude that the trust will be classified as a_trust within the meaning of sec_301_7701-4 of the procedure and administration regulations because the principal and income of the trust may be applied in discharge of legal obligations of church under sec_677 of the code church will be treated as the owner of the trust accordingly under sec_677 there shall be included in computing church’s taxable_income and credits those items of income deductions and credits against tax of the trust subject_to the provisions of the code applicable to sec_501 organizations neither the creation of the trust nor the contribution of assets to the trust will cause any amount to be includable in the taxable_income of cash_basis participants or beneficiaries under sec_451 of the code the economic_benefit_doctrine or sec_457 neither the creation of the trust nor the contribution of assets to the trust nor the crediting of earnings on the trust assets will constitute a transfer of property to any participant for purposes of sec_83 of the code or sec_1_83-3 of the regulations neither the creation of the trust nor the contribution of assets to the trust nor the crediting of earnings on the trust assets will constitute a contribution to an employees’ trust under sec_402 of the code this ruling applies only to participation in the plan and contributions to the trust that occur on or after the date of this ruling no opinion is expressed or implied concerning the federal_income_tax consequences relating to participation in the plan or contributions to the trust that occurred prior to the date of this ruling in accordance with sec_3 of revproc_92_64 this ruling expresses no opinion as to the consequences of the arrangement under title i of erisa of the code provides that it may not be used or cited as precedent except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code moreover if the plan or trust is amended this ruling may not remain in effect this ruling is directed only to the taxpayer who requested it sec_6110 plr-132353-03 letter is being sent to the taxpayer in accordance with the power_of_attorney on file with this office a copy of this sincerely catherine fernandez chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
